Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00687-CV

                         IN THE INTEREST OF J.A.R., a Child

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01303
                        Honorable Peter A. Sakai, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, counsel’s motion to withdraw is
DENIED, and the order of the trial court is AFFIRMED.

      SIGNED March 22, 2019.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice